Citation Nr: 9917320	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the claim for service connection for a psychiatric 
disorder is well grounded.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had a period of reserve service followed by 
active service from 27 August 1964 to 16 December 1964.  In 
July 1969, he claimed service connection for a "personality 
complex."  An August 1969 rating decision denied service 
connection for a nervous condition and the veteran was 
advised.  Additional evidence was submitted in September 1969 
and the veteran filed another claim in May 1970 within one 
year of the prior notice.  A June 1970 rating decision denied 
service connection, but the veteran was not notified of that 
decision.

In September 1993, the veteran again claimed service 
connection for a nervous condition.  This appeal arises from 
a December 1993 rating decision of the Roanoke, Virginia, 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to warrant reopening the 
claim.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) found that, since the veteran was not given notice of 
the June 1970 rating decision, his service-connection claim 
was still pending.  The Board remanded the case for further 
development of the record and consideration of whether the 
veteran's claim was well grounded.  Following the action 
requested on remand the veteran's claim was denied because 
the evidence did not establish any relationship between 
service and the development of schizophrenia.


FINDING OF FACT

The veteran's claim for service connection for a psychiatric 
disorder is plausible.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is well grounded.  38 U.S.C.A. §  5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include examination 
reports from the Navy Reserve dated in June 1962, June 1963, 
and May 1964, which reflect a finding of a normal psychiatric 
evaluation.  He was called to active duty for two years and a 
September 1964 entrance examination listed the veteran's 
psychiatric status as normal.  Because of an unauthorized 
absence, he was ordered into 30 days confinement beginning 26 
October 1964.  On October 29, 1964, while in the brig, it was 
noted that the veteran was in a depressed mood complaining of 
chest pain and crying because he could not see his family.  
Thorazine was prescribed.

At a neuropsychiatric evaluation conducted during his 
confinement, the veteran reported that his unauthorized 
absence resulted from increasing anxiety.  He said he felt 
that people hated him and wanted nothing to do with him, that 
he felt that way since age 9 or 10, and that the feelings 
increased two years earlier following the death of a sister.  
He described his adolescence as a period of increasing 
isolation and alienation.  He completed 10 grades of 
education with poor marks.  He was suspicious of others, 
withdrawn, and isolated.  He had been concerned with 
"unusual psychic occurrences," had trouble concentrating, 
and frequently lost his train of thought.  He felt that 
others doubted his masculinity.  Neuropathic traits of 
childhood included enuresis.  His adolescence was described 
as a time of increasing isolation and a sense of alienation.  
Psychological testing and mental status examination revealed 
a person who was preoccupied, distant, and whose associations 
were difficult to follow.  He was well oriented to time, 
place and person.  Psychosis was not present, and judgment 
was intact.  Affect was flat, insight was absent, impulse 
control was limited, the general level of maturity was below 
normal for his age, and motivation for continued military 
service was poor.  The diagnosis was schizoid personality.  
The veteran was considered to be a poor service risk because 
of the marked severity of his character disorder and his 
great difficulty in relating to people.  The examiner 
predicted that, if retained in service, the veteran would 
become an increasing medical problem.  An administrative 
discharge was recommended.

In July 1969, the veteran claimed service connection for a 
"personality complex" and reported 1968 treatment for 
personality disorders at Central State Hospital (CSH) in 
Petersburg, Virginia.  An August 1969 rating decision, 
determined that the schizoid personality disorder diagnosed 
in service was a constitutional or developmental abnormality 
and denied service connection for a nervous condition.

In September 1969, the RO received a letter, with two 
enclosures, authored by the Clinical Director at CSH.  The 
letter reported that the veteran had had several admissions 
there and, on some occasions, was transferred to a VA medical 
center (VAMC).  His most recent admission to CSH was in July 
1969.  That admission was by court order on the petition of 
his mother because of threats, violence, starting fires, 
talking and laughing to himself, and roaming the streets.  In 
spite of several admissions, psychological tests, staff 
conferences, presentation of the case in seminars, and 
consultations with teaching institutions, there was 
disagreement among staff, as indicated by the enclosures, as 
to a diagnosis.  It was noted that there was a marked 
difference in diagnoses, especially from a practical point of 
view, since schizophrenia is a mental illness and sociopath 
is not.  At the time of the letter, CSH was in the process of 
transferring the veteran to a VAMC.

One enclosure, an October 1967 summary of a diagnostic staff 
conference, noted that the veteran was first admitted in 
March 1965 and again in April 1967.  At the end of the first 
admission, the diagnosis was schizophrenic reaction and, at 
the end of the second, it was sociopathic personality 
disturbance/antisocial reaction.  The October 1967 diagnosis 
was also sociopathic personality disturbance/antisocial 
reaction.

The other enclosure, a March 1968 summary of a diagnostic 
staff conference, detailed April 1965 psychological testing 
after which staff conferred on the diagnosis.  There was 
disagreement among staff with some favoring a diagnosis of 
schizophrenic reaction while others favored a diagnosis of 
sociopathic personality disturbance.  He had a history of 
numerous previous admissions to the hospital in 1965 and 1967 
for a total of 1.5 years.  The consensus was that the veteran 
presented with a schizophrenic reaction of the chronic, 
undifferentiated type.  It was noted that the history of his 
very recent behavior confirmed the opinion.  There was no 
reference to problems in service.  The current, March 1968, 
diagnosis was also chronic, undifferentiated-type, 
schizophrenic reaction.

In a March 1970 letter to the RO, CSH reported that the 
veteran was admitted that month pursuant to court order and 
asked that their letter be considered an informal claim for 
pension or compensation.

In May 1970, the veteran claimed service connection for a 
nervous condition and permanent and total disability for 
pension purposes.  VA medical records obtained pursuant to 
the claim included an April 1970 medical history that showed 
that the veteran was transferred from the Norfolk city jail 
to CSH on 6 March and from CSH to the Salem VAMC on 28 April.  
At CSH, his diagnoses were both antisocial personality and 
chronic, undifferentiated-type schizophrenia in remission.  
The medical history concluded with a diagnosis of chronic, 
undifferentiated-type schizophrenia.  

A VA discharge summary, received in August 1970, showed that 
the veteran was admitted on 28 April and discharged on 15 
July with a diagnosis of chronic, undifferentiated-type, 
schizophrenia in partial remission.  It was noted that the 
veteran had previously been at the Salem facility in November 
1969 for a similar condition, went AWOL and was discharged 
AMA in January 1970.  Treatment medication included 
Thorazine.  There was no reference to problems from service.

In a September 1970 response to a query from the RO, as to 
whether the veteran had 90 days of credible service the 
National Personnel Records Center reported, the lost periods 
of his total time in service.  An October 1970 rating 
decision again listed, as issues, service connection for a 
neuropsychiatric condition and permanent and total disability 
for pension purposes.  It was noted that the veteran had less 
than 90 days of "creditable service."  The rating, in 
essence, also noted that the veteran was not discharged or 
released for a disease or injury that was incurred or 
aggravated in service and he was not entitled to the benefits 
of presumptive provisions of law.  Schizophrenia was listed 
as a non service connected disability.  The veteran was only 
notified of the denial of pension benefits.

VA medical records dated in 1972, received in December 1972, 
showed that he was transferred to the VAMC from CSH on 13 
June.  The diagnosis was chronic, undifferentiated-type 
schizophrenia.

A VA discharge summary, received in April 1973, showed that 
the veteran was admitted in June 1972 and discharged in March 
1973 with a diagnosis of chronic, undifferentiated-type 
schizophrenia.  It was noted that he had numerous 
hospitalization for his schizophrenia illness.

An August 1983 letter from Chesapeake Mental Health Services 
noted that the veteran had been in treatment since November 
1979.  He was receiving treatment for his psychotic symptoms.

In his January 1994 Notice of Disagreement, the veteran 
alluded to the presumption of soundness upon entry into 
active service, and his 1965 treatment at CSH, and argued 
that his current psychiatric disability began in service.  
The March 1994 Statement of the Case, citing 38 U.S.C.A. 
§ 1112, asserted that, regardless of the psychiatric disorder 
diagnosed at CSH in 1965, service connection could not be 
granted on a presumptive basis because the veteran had less 
than 90 days of creditable service.  It was reported that the 
veteran served from August 27, 1964 to December 16, 1964 and 
had 33 days of non-pay status.

Pursuant to the January 1997 Board remand, VA treatment 
records were obtained that showed that the veteran was 
admitted to Hampton VAMC on 5 February 1980 and transferred 
to Salem VAMC on 23 February.  The records noted a history 
that included several admissions to state and VA hospitals.  
The diagnosis was chronic, undifferentiated schizophrenia.  
It was noted that the veteran was very psychotic and that 
improvement would be needed before discharge could be 
considered.  He was transferred to a state facility on or 
about 26 March after it was learned that service connection 
was not in effect for a psychiatric disorder and he was not 
eligible for VA treatment.


Analysis

As a preliminary matter, the Board addresses the RO finding 
that regardless of the psychiatric disorder diagnosed in 
1965, presumptive service connection could not be granted 
because the veteran had less than 90 days of creditable 
service.  The regulations that implement 38 U.S.C.A. § 1112, 
38 C.F.R. §§ 3.307(a) and 3.309(a), provide that service 
connection is granted a veteran who had 90 days or more of 
service and who manifested a psychosis to a degree of 10 
percent or more during the first postservice year.  The RO is 
correct that service connection on a presumptive basis is 
precluded on the facts of this case.  However, service 
connection may be granted for disease first diagnosed after 
separation from service when all the evidence establishes 
that the disease was actually incurred in service.  This is 
so because presumptive periods are liberalizations, not 
limitations, and are applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).  Accordingly, the question is whether the veteran 
has presented a well grounded claim for service connection on 
a direct basis.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).


In this case, the evidence shows that the veteran was noted 
to be in a depressed mood and was treated with Thorazine 
while in the brig.  He was subsequently diagnosed with a 
schizoid personality disorder in service in December 1964.  
Shortly after service, in April 1965, he was diagnosed with 
schizophrenic reaction and he has since been diagnosed with 
chronic, undifferentiated schizophrenia.  Treatment records 
from Central State Hospital for that period reflect that the 
veteran had numerous admissions, underwent psychological 
tests and there was difficulty in arriving at a diagnosis.  
In a September 1969 letter the clinic director reported that 
there was a marked difference in diagnoses since 
schizophrenia was a mental illness and sociopath was not.  
The March 1968 conference report discussed the testing in 
April 1965 and it was the consensus opinion that the veteran 
presented a schizophrenic reaction of the chronic 
undifferentiated type.  It was further noted that the history 
of his very recent behavior confirmed the opinion.  In view 
of the proximity to service and some similarity of the 
complaints it may at least be said that the veteran has 
presented a plausible claim for service connection.  
Accordingly, the Board concludes that the veteran's claim for 
service connection is well grounded.  


ORDER

The claim for service connection for a psychiatric disorder 
is well grounded and, to that extent, the benefit sought on 
appeal is granted.


REMAND

Finding that a claim is well grounded triggers the VA duty to 
assist.  38 U.S.C.A. § 5107(a); Murphy, Lathan, supra; 
38 C.F.R. § 3.103(a).  The duty to assist includes obtaining 
records relevant to the veteran's appeal.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In the September 1969 
letter, CSH said that they transferred the veteran to VAMC on 
several occasions.  Other records in the file show that he 
was hospitalized in a VAMC from April to July 1970 and from 
June 1972 to March 1973.  After the case was remanded in 
January 1997, the RO sought records from the VAMC dating from 
January 1970.  The only records submitted by the VAMC were of 
a 1980 VA hospitalization.  A handwritten note that appears 
to have accompanied those records suggested that other 
records had been retired.  A further effort to obtain these 
retired records was not undertaken.  

The duty to assist also includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); 38 C.F.R. § 3.326.  In view of 
the foregoing, following the gathering of all treatment 
records, the veteran should be afforded a VA psychiatric 
examination.  

The evidence in this case raises a number of questions that 
must be addressed by the VA examiner.  Although we have found 
that some of the evidence raises the possibility that the 
veteran's disorder began in service, other evidence suggests 
the possibility that he had that, or another, psychiatric 
disorder before service.  Service medical records show that, 
since age 9 or 10, he had felt that people hated him and 
wanted nothing to do with him.  He said that those feelings 
increased two years before service when a sister died.  He 
described his adolescence as a period of increasing isolation 
and alienation and said he completed 10 grades of education 
with poor marks.  The foregoing evidence raises the 
possibility that a psychiatric disorder preexisted service.  

Service connection is not granted for disorders that preexist 
service unless they are aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If there is an increase in 
disability during service of preexisting disorder, 
aggravation of that disorder in service is presumed unless 
there is a specific finding that the increase in disability 
was due to the natural progress of the disorder.  38 C.F.R. 
§ 3.306(a).  The veteran had a period of Reserve service 
prior to his active service and the file includes medical 
records from that period of Reserve service.  None of those 
records show a mental disorder.  In a February 1995 
statement, his representative cited 38 U.S.C.A. § 1111 for 
the proposition that the veteran was entitled to a 
presumption of soundness on entry into active service.  The 
representative is correct and the veteran is entitled to the 
presumption of soundness on entry into active service.

After reviewing the foregoing evidence and law, the Board is 
unable to conclude, at this point, without applying its own 
unsubstantiated medical opinion, a practice precluded by the 
United States Court of Appeals for Veterans Claims in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), whether the veteran has 
a psychiatric disorder which had its onset in service, or 
that clearly and unmistakably preexisted service or that, if 
he had such a disorder, the disability attributable thereto 
increased during service or that, if there was an increase in 
disability during service attributable to a preexisting 
mental disorder, such increase in disability was or was not 
due to the natural progress of the disease.  Those are 
questions for a medical expert.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  As the case is being remanded, the RO 
should again provide the veteran with the 
opportunity to submit the names and 
addresses of all health care providers 
from whom he has received treatment for a 
psychiatric disorder.  Thereafter, the RO 
should obtain legible copies of all 
records of such treatment, not already of 
record.  In addition, with appropriate 
releases, the RO should contact Central 
State Hospital and Eastern State Hospital 
and obtain records of all treatment 
afforded the veteran by those facilities 
since 1964.  The RO should also contact 
Hampton and Salem VAMC and obtain records 
of treatment afforded the veteran since 
1964.  This development includes 
obtaining any records that have been 
retired and can be obtained.  All 
development action should be documented 
and any records that are no longer in 
existence or can not be obtained should 
be noted.  All treatment records obtained 
must be associated with the file.

2.  Upon completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disability shown to 
be present and whether it is related to 
service.  It is imperative that the 
examiner reviews the entire claims folder 
prior to the examination.  All indicated 
tests should be conducted.  The examiner 
should render an opinion as to: 

(a)  Whether the symptoms recorded in the 
service medical records were, at least as 
likely as not, the initial manifestations 
of the current psychiatric disability.

(b)  Whether the current psychiatric 
disability clearly and unmistakably 
preexisted service.

(c)  If the current psychiatric 
disability clearly and unmistakably 
preexisted service, it is at least as 
likely as not that it increased in 
severity during service beyond the 
natural progress of the disorder.

The factors upon which the medical 
opinion is based must be clearly set 
forth in the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals, or the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

